NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “identifying a tenant and a priority class associated with the received packet” and “determining a multi-color marker meter based on the identified tenant, wherein…each of the plurality of color markers comprises a compensation credit” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claim 9 recites similar limitations to those of claim 1, therefore, claim 9 is allowed for similar reasons as stated above.  Claims 2-8 and 10-16 depend from an allowable base claim, therefore, claims 2-8 and 10-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Srivastava et al. (US 2020/0127932): ¶¶ [0005], [0096] teach use of two rate three color marker (trTCM) for packet classification.
Davari (US 2011/0096666): see claim 1 teaching classification of packet flows according to a first or second trTCM wherein different packet flows have different associated priority.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN P COX/Primary Examiner, Art Unit 2474